Matter of Centers for Specialty Care At Waterfront Ctr. v New York State Dept. of Health (2019 NY Slip Op 00725)





Matter of Centers for Specialty Care At Waterfront Ctr. v New York State Dept. of Health


2019 NY Slip Op 00725


Decided on February 1, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 1, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., PERADOTTO, DEJOSEPH, TROUTMAN, AND WINSLOW, JJ.


102 TP 18-01401

[*1]IN THE MATTER OF CENTERS FOR SPECIALTY CARE AT WATERFRONT CENTER, PETITIONER,
vNEW YORK STATE DEPARTMENT OF HEALTH, RESPONDENT. 


COWART DIZZIA LLP, NEW YORK CITY (JENNIFER J. NEARY OF COUNSEL), FOR PETITIONER.
BARBARA D. UNDERWOOD, ATTORNEY GENERAL, ALBANY (KATE H. NEPVEU OF COUNSEL), FOR RESPONDENT. 

	Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme Court, Erie County [Diane Y. Devlin, J.], entered August 1, 2018) to review a determination of respondent. The determination found that respondent was without jurisdiction to review the denial of the application for Medicaid benefits. 
It is hereby ORDERED that the determination is unanimously confirmed without costs and the petition is dismissed for reasons stated in the decision of respondent New York State Department of Health.
Entered: February 1, 2019
Mark W. Bennett
Clerk of the Court